FILED
                            UNITED STATES DISTRICT COURT                                  AUG 26 2009
                            FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District and
                                                                                       Bankruptcy Courts

MARKA. WARD,                                   )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )            Civil Action No.   09 1617
                                               )
U.S. DEPARTMENT OF HOUSING                     )
AND URBAN DEVELOPMENT,                         )
                                               )
               Defendant.                      )


                                 MEMORANDUM OPINION

       This matter is before the Court on consideration ofplaintiffs application to proceed in

forma pauperis and pro se complaint. The Court will grant the application, and dismiss the

complaint.

       Plaintiff filed a housing discrimination complaint with the United States Department of

Housing and Urban Development ("HUD") alleging that his former landlord and others

discriminated against him on the basis of his race in violation of the Fair Housing Act ("FHA"),

see 42 U.S.C. § 3601 et seq. CompI.   ~   3. HUD referred the matter to the North Carolina Human

Relations Commission ("NCHRC") for investigation, id., pursuant to 42 U.S.C. § 3610(f).

According to plaintiff, the NCHRC intentionally omitted evidence plaintiff provided and

otherwise failed to conduct a proper investigation, and HUD concurred with the NCHRC's

conclusion that there were no reasonable grounds to believe that the housing providers engaged

in unlawful discriminatory housing practices. Id.      ~~   4-6.

       In this action, plaintiff "requests that this Court review [HUD's] May 18, 2009 decision"


                                                   1
under the Administrative Procedure Act ("APA"), see 5 U.S.c. § 701 et seq. Id. ~ 10. Further,

he asks this Court to declare HUD's decision invalid and to remand the matter to HUD for

additional investigation. Id. at 6 (Prayer). The Court will dismiss this action under 28 U.S.c. §

1915(e)(2)(B) because the complaint fails to state a claim upon which relief can be granted.

       "[T]he FHA creates no explicit cause of action" where, as here, the Secretary of HUD

declines to issue a charge of discrimination. Godwin v. Sec y of Housing and Urban Devel., 356

F. 3d 310,312 (D.C. Cir. 2004) (per curiam). Nor does the FHA "implicitly confer[] such a right

of action against the Secretary." Id. Moreover, the AP A provides for judicial review of an

agency action if it is "made reviewable by statute," or ifthere was a "final agency action for

which there is no other adequate remedy in a court." 5 U.S.C. § 704. Section 813 of the FHA,

see 42 U.S.C. § 3613, "provides an 'other adequate remedy in a court'" in the form of a civil

action filed by the aggrieved person, thus "barring judicial review under the AP A." Turner v.

Sec y of the United States Dep 't of Housing & Urban Devel., 449 F.3d 536, 540 (3d Cir. 2006),

cert. denied, 549 U.S. 1117 (2007); Godwin, 356 F.3d at 312 (concluding that "the private right

of action authorized by [42 U.S.C. § 3613] constitutes an adequate alternative remedy, rendering

judicial review unavailable under the AP A"); Marinoff v. United States Dep 't of Housing &

Urban Devel., 892 F. Supp. 493, 497 (S.D.N.Y. 1995) (adopting Magistrate Report and

Recommendation dismissing complaint alleging that the Department of Housing and Urban

Development ("HUD") failed to properly investigate plaintiffs allegations of discrimination and

retaliation by the housing project in which she lives for failure to state a claim on the ground that

"plaintiff has a reasonable alternative [42 U.S.C. § 3613(a)(2)] and therefore review under APA

is not available"), aff'd, 78 F.3d 64 (2d Cir. 1996) (per curiam).


                                                  2
        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.


                                            United States District Judge
DATE:     ~11lu1




                                               3